 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES,                                   No. 2:07-cr-0074 WBS DB 1
12                       Plaintiff/Respondent,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    MIGUEL KERCHERVAL,
15                       Defendant/Movant.
16

17          Movant is a federal prisoner proceeding with a motion to vacate, modify, or correct his

18   sentence pursuant to 28 U.S.C. § 2255. Movant challenges his 2008 sentence of 188 months on

19   convictions for three counts of unarmed bank robbery and one count of bank robbery involving

20   assault. He raises three claims challenging his designation as a career offender and

21   accompanying sentence enhancement: (1) the residual clause in § 4B1.2(a) of the United States

22   Sentencing Guidelines (“U.S.S.G.”) is void for vagueness; (2) unarmed bank robbery is not a

23   “crime of violence” under the elements clause of §4B1.2(a); and (3) unarmed bank robbery is not

24   an enumerated offense in that section. For the reasons set forth below, this court recommends the

25   motion be denied.

26                                           BACKGROUND

27          On March 1, 2007, the government indicted movant on three counts of unarmed bank

28   robbery in violation of 18 U.S.C. § 2113(a) and one count of bank robbery involving assault,
                                                       1
 1   under § 2113(a) and (d). (ECF No. 1.) Three months later, movant entered a guilty plea without

 2   a plea agreement to all counts. (ECF No. 16.) The presentence investigation report (“PSR”)

 3   recommended that movant be considered a “Career Offender” under U.S.S.G. § 4B1.1, because

 4   the instant offenses were crimes of violence, and movant had at least two prior crimes of

 5   violence. (See ECF No. 59 at 29.) Those qualifying priors, according to the PSR, were three

 6   federal unarmed bank robbery convictions: two sustained in 1997 and one in 2007.

 7            The term “crime of violence” is defined in U.S.S.G. § 4B1.2(a) as a crime “punishable by

 8   imprisonment for a term exceeding one year” and it:

 9                   (1) has as an element the use, attempted use, or threatened use of
                     physical force against the person of another [known as the elements
10                   clause]; or
11                   (2) is burglary of a dwelling, arson, or extortion, involves use of
                     explosives [known as the enumerated offenses clause], or otherwise
12                   involves conduct that presents a serious potential risk of physical
                     injury to another [known as the residual clause].
13

14   U.S.S.G. § 4B1.2(a).

15            At sentencing in November 2008, movant contested his career offender status. He argued

16   that these offenses did not separately qualify as predicate offenses because the 1997 offenses

17   were part of a “common scheme or plan.” See U.S.S.G. § 4B1.2 n.3 (2006). He also argued that

18   the 2007 conviction was part of the same “common scheme or plan” as the instant bank robbery

19   offenses. The court disagreed and adopted the finding that movant was a career offender with a

20   guideline range of 188-235 months. (See ECF No. 59 at 29-30.) The court sentenced movant to
21   188 months to run concurrently with the 87-month sentence movant had already been serving on

22   the 2007 robbery conviction.1 (ECF No. 31.)

23            On appeal, the Ninth Circuit held that the 2007 conviction could not count as a career

24   offender predicate. Nonetheless, the court held, the two 1997 bank robbery convictions were

25   sufficient for the district court to determine movant was a career offender. United States v.

26   Kercherval, 360 F. App’x 775 (9th Cir. 2009). In 2011, movant filed a pro se motion to vacate
27

28   1
         United States v. Kercherval, No. 3:06-cr-00166-ECR-RAM (D. Nev. ).
                                                        2
 1   his sentence pursuant to 28 U.S.C. § 2255 on the basis of ineffective assistance of counsel. (ECF

 2   No. 43.) The court denied the motion and declined to issue a certificate of appealability. (ECF

 3   No. 52.) The Ninth Circuit also denied movant’s request for a certificate of appealability. (ECF

 4   No. 56.)

 5            In 2015, the United States Supreme Court decided Johnson v. United States, 135 S. Ct.

 6   2551 (2015). The Court considered a due process challenge to the residual clause in the Armed

 7   Career Criminal Act (“ACCA”) which defines a “crime of violence” with language identical to

 8   that used in U.S.S.G. § 4B1.2(a). On June 13, 2016, movant sought leave to file a second § 2255

 9   motion based on Johnson. (ECF No. 59.) On January 24, 2017, the Ninth Circuit granted that

10   request. (ECF No. 58.) In August 2017, this court directed the government to answer the motion.

11   (ECF No. 63.) On October 3, 2017, the government filed an answer. (ECF No. 68.) Movant did

12   not file a reply.

13                                         MOTION TO VACATE

14            Movant claims that none of the definitions for a “crime of violence” in § 4B1.2 of the

15   U.S.S.G applies to his crimes. First, he contends that the decision in Johnson should apply to the

16   identical language used in the residual clause of § 4B1.2(a)(2) and this court should find that

17   clause is vague in violation of the Due Process Clause. In his second and third claims, he alleges

18   that unarmed bank robbery is not a crime of violence under either the elements clause or the

19   enumerated offenses clause. Therefore, movant contends his career offender designation should

20   be revoked and he should be resentenced accordingly.
21            The government filed a one-page response. It noted that after movant filed his § 2255

22   motion, the United States Supreme Court issued a decision that forecloses his first claim. Movant

23   did not file a reply.

24       I.      Standards for Motions Pursuant to 28 U.S.C. § 2255

25            A federal prisoner making a collateral attack against the validity of his or her conviction

26   or sentence must do so by way of a motion to vacate, set aside, or correct the sentence pursuant to
27   28 U.S.C. § 2255, filed in the court which imposed sentence. United States v. Monreal, 301 F.3d

28   1127, 1130 (9th Cir. 2002). Under § 2255, the sentencing court may grant relief if it concludes
                                                         3
 1   that a prisoner in custody was sentenced in violation of the Constitution or laws of the United

 2   States. Davis v. United States, 417 U.S. 333, 344-45 (1974); United States v. Barron, 172 F.3d

 3   1153, 1157 (9th Cir. 1999).

 4             To warrant relief, the prisoner must demonstrate the existence of an error of constitutional

 5   magnitude which had a substantial and injurious effect or influence on the guilty plea or the jury’s

 6   verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); see also United States v. Montalvo,

 7   331 F.3d 1052, 1058 (9th Cir. 2003) (“We hold now that Brecht’s harmless error standard applies

 8   to habeas cases under section 2255, just as it does to those under section 2254.”). Relief is

 9   warranted only where a petitioner has shown “a fundamental defect which inherently results in a

10   complete miscarriage of justice.” Davis, 417 U.S. at 346; see also United States v. Gianelli, 543

11   F.3d 1178, 1184 (9th Cir. 2008).

12      II.       Challenge to the Residual Clause

13             Movant argues that the career offender enhancement applied to his sentence for “crimes of

14   violence” is invalid because it relied upon the residual clause in § 4B1.2(a)(2), which is

15   unconstitutionally vague. After movant filed his motion, the United States Supreme Court held in

16   Beckles v. United States, 137 S. Ct. 886 (2017) that because the U.S.S.G. are advisory in nature

17   they are not subject to challenges for vagueness under the Due Process Clause.

18             The Court specifically held that U.S.S.G. § 4B1.2(a) is not void for vagueness.

19   Accordingly, based on Beckles, movant’s claim should be denied. See United States v. Hill, ___

20   F.3d ___, 2019 WL 471559, at *3 (9th Cir. 2019) (movant’s argument that the definition of
21   “crime of violence” in U.S.S.G. § 4B1.2(a) is vague is “foreclosed” by Beckles); United States v.

22   Swanson, 744 F. App’x 527 (9th Cir. 2018) (same); United States v. Garcia, No. 2:14-cr-0294

23   MCE EFB P, 2018 WL 6065382, at *3 (E.D. Cal. Nov. 20, 2018) (same), rep. and reco. adopted,

24   2019 WL 246653 (E.D. Cal. Jan. 17, 2019).

25      III.       Remaining Claims

26             Movant argues in his two remaining claims that his crimes are not “crimes of violence”
27   under the elements clause of U.S.S.G. § 4B1.2(a)(1) and are not enumerated offenses under §

28   4B1.2(a)(2). Because this court finds above that movant’s challenge to the residual clause is
                                                         4
 1   unavailing, movant was properly classified as a career offender and the court need not reach these

 2   two remaining claims.

 3                                             CONCLUSION

 4            For the foregoing reasons, IT IS HEREBY RECOMMENDED that:

 5            1.   The motion to vacate, set aside, or correct the sentence under 28 U.S.C. § 2255 (ECF

 6                 No. 59) be denied; and

 7            1. The Clerk of the Court be directed to close the companion civil case No. 2:16-cv-3060

 8                 WBS DB.

 9            These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

11   after being served with these findings and recommendations, any party may file written

12   objections with the court and serve a copy on all parties. Such a document should be captioned

13   “Objections to Magistrate Judge's Findings and Recommendations.” If movant files objections,

14   he shall also address whether a certificate of appealability should issue and, if so, why and as to

15   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

16   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

17   2253(c)(3). Any response to the objections shall be served and filed within fourteen days after

18   service of the objections. The parties are advised that failure to file objections within the

19   specified time may waive the right to appeal the District Court's order. Martinez v. Ylst, 951 F.2d

20   1153 (9th Cir. 1991).
21   Dated: February 14, 2019

22

23

24
     DLB:9
25   DLB1/prisoner-habeas/kerc0074.fr

26
27

28
                                                        5
